Citation Nr: 1002733	
Decision Date: 01/19/10    Archive Date: 02/01/10	

DOCKET NO.  07-33 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MRO) in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
Veteran on 23 and 24 July 2006 at the Goodland Regional 
Medical Center Emergency Room, and on 24-26 July 2006 at the 
Hays Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from April 1978 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the VA 
Medical and Regional Office Center (MRO) in Wichita, Kansas, 
which denied the Veteran's request for payment of the cost of 
unauthorized medical treatment she received at a private 
emergency room on two succeeding days on 23 and 24 July 2006, 
with air evacuation transfer subsequently to the Hays Medical 
Center for several days thereafter.  Because the record 
forwarded from the MRO is inadequate to perform an appellate 
review of the issue presented on appeal, the case must be 
remanded to the MRO for additional evidentiary development.  


REMAND

Initially, the Board notes that the Veteran in this case was 
not provided Veterans Claims Assistance Act notice prior to 
the adjudication of her appeal, or at any time during the 
pendency of this appeal.  This must be remedied on remand.  

This case appears to have been decided in accordance with the 
Millennium Health Care Act at 38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. § 17.1000-1008 (2008), but there is no indication 
whether or not this claim might also be decided under 
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120.  The 
latter is for consideration for treatment of disabilities 
which are either service connected or found to be affecting 
service-connected disability, but the only evidence forwarded 
from the MRO was a medical expense folder.  The Veteran's 
claims folder, if any, was not forwarded and the medical 
expense folder only indicates under service-connected 
disabilities that there were "none stated."  This is 
inadequate.  It is necessary that the Veteran's claims folder 
be forwarded to the Board together with her medical expense 
folder for proper appellate review.  If there is no existing 
claims folder and the Veteran has no service-connected 
disabilities, the MRO adjudication personnel must clearly 
state this to be the case.  

The appeal appears to have been decided solely with reference 
to 38 U.S.C.A. §§ 1725, and was denied because the Veteran 
was considered "stable for transfer."  No information or 
adjudication was provided regarding the remaining 
preconditions and the Board has no way of telling based upon 
the scant information in the medical expense folder whether 
all or any other preconditions were in fact met.  
Adjudication of a claim of medical expenses must include a 
decision on each and every precondition for appellate review.  

Moreover, in reviewing the statutory and regulatory 
requirements, there is no category of "stable for transfer;" 
instead, one of the preconditions is that the emergency 
treatment furnished was for a medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to VA or other Federal facility.  The question is 
thereby presented as to whether or not the MRO found that no 
medical emergency existed at any time, or whether some 
medical emergency was presented, but the Veteran was 
subsequently stabilized sufficiently for transfer and the 
medical emergency did not continue.  It does not appear that 
any part of this claim was allowed, so the Board can only 
conclude that MRO personnel decided that none of the 
Veteran's medical conditions at any time during her private 
health care were emergent in nature as defined by the 
governing regulation.  

An associated issue with whether any of the Veteran's 
treatment was emergent in nature and whether she was 
sufficiently stabilized for transfer is the question 
presented of the geographical travel distances involved.  The 
medical expense folder contains no information whatsoever for 
the Board with respect to the relative distances from the 
Veteran's home to the nearest VAMC or from the Veteran's home 
to the Goodland Regional Medical Center, and thereafter from 
the Goodland Regional Medical Center to either the closest VA 
medical center or the Hays Medical Center.  While some 
distances are mentioned in the records on file they are not 
consistent.  VRO adjudication personnel must prepare a 
document which provides the essential basic information with 
the known relative distances involved for consideration by a 
medical doctor regarding the emergent nature of the Veteran's 
treatment provided, and for use by the Board should this 
appeal be returned to the Board.  

In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
set forth the issue(s) under appellate consideration, 
includes separately stated findings of fact and conclusions 
of law on all material issues of fact and law presented on 
the record, and the reasons and bases for those findings and 
conclusions.  38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. 
§ 19.7(b) (2008).  

Ultimately, the only adjudication on file is a simple 
"disapproved" circled by some person with an initial and 
date.  The Board has no way of knowing whether this person 
was a medical doctor or someone sufficiently skilled in 
medicine to provide a competent clinical opinion regarding 
the emergent nature of treatment and whether the appellant 
had been sufficiently stabilized for transfer.  A checkmark 
circled on a form it is not a substitute for a reasoned 
narrative written by a competent medical professional 
describing the facts presented in this appeal including 
relative distances traveled, medical conditions, clinical 
findings, and arriving at medical conclusions.  This case 
requires the provision of a competent clinical opinion to 
support any finding regarding emergent nature of medical 
conditions presented, and the question of whether the Veteran 
was stabilized sufficient for transfer, and the relative 
distances to be traveled for such transfer under safe 
conditions.  

It is unclear whether all available medical records, 
especially narratives of treatment, were collected from the 
Goodland Regional Medical Center and the Hays Medical Center.  
All records relevant to this appeal must be collected and 
included in the claims folder and MRO adjudication personnel 
must indicate that the records are complete.  Additionally, 
it seems clear from a review of the existing record that the 
Veteran's medical condition was never completely resolved to 
a definitive diagnosis by the time she was subsequently 
transferred to the Wichita VAMC on 26 July 2006.  Obviously, 
all records created at the Wichita VAMC on and after and 
subsequent to her transfer there on 26 July 2006 must be 
collected and included in the medical expense folder for 
consideration.  

For these reasons and bases, the case is REMANDED to the VRO 
for the following action:  

1.  Initially, the RO personnel must 
create and provide the Veteran in this 
appeal with proper VCAA notice.  At a 
minimum, this should include a copy of 
38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120, and 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  This notice 
is specifically required to provide a 
Veteran with notice of the evidence 
necessary to substantiate her claim.  If 
VRO personnel conclude that she meets 
certain criteria she should be so 
informed.  She should then be informed 
which criteria she is not presently found 
to meet and specifically told what 
evidence she must provide to substantiate 
her claim for payment of unauthorized 
medical expenses under either or both 
statutory and regulatory schemes.  She 
must be provided proper VCAA notice and 
given a reasonable time to respond and a 
copy of this notice must be included in 
the medical expense file. 

2.  VRO adjudication personnel must 
create some form of documentary record 
which explains the relative distances 
involved (with or without a map) from the 
Veteran's home to the Goodland Regional 
Medical Center, from the Veteran's home 
to the nearest VA medical center, and 
from the Goodland Regional Medical Center 
to the Hays Medical Center with 
sufficient detail so that reviewers of 
this appeal have an idea of the relative 
distances necessary for her to travel 
when making a determination as to the 
relative emergent nature of medical 
disability presented and whether the 
Veteran was sufficiently stabilized for 
transfer at any time.  Such document or 
medical record must be included in the 
medical expense folder for review.  

3.  VRO adjudication personnel should 
ensure that the medical expense folder 
has complete copies of all records 
created by both the Goodland Regional 
Medical Center and Hays Medical Center, 
especially including any narratives, 
documenting the Veteran's treatment there 
in July 2006.  If all such records have 
been collected, the VRO should so state.  
Additionally, VRO adjudication personnel 
must collect copies of all records of the 
Veteran's follow-on treatment at the 
Wichita VAMC commencing on 26 July 2006 
and thereafter for so long as she 
received treatment for conditions which 
initially required her to seek private 
emergency room treatment.  All such 
records collected must be included in the 
medical expense folder.  

4.  After completion of the above 
development, including that all relevant 
medical evidence has been collected for 
review and that VRO personnel have 
provided a reference giving the relative 
distances necessary for travel between 
the Veteran's home, the Goodland Regional 
Medical Center, the Hays Medical Center, 
and the closest VA medical center, the 
medical expense folder must be referred 
to a medical doctor for review and the 
provision of a report which discusses the 
issues presented in this appeal.  If this 
appeal continues to turn on the question 
of the relative emergency nature of the 
Veteran's medical condition, and her 
stabilization for transfer, then the 
doctor's medical statement must address 
this in a discussion of the medical 
evidence on file.  

It appears to the Board that there are 
three separate periods of treatment to 
discuss.  First, the Veteran's initial 
treatment at the Goodland Regional 
Medical Center Emergency Room on 23 July 
2006.  Second, the Veteran's second 
treatment and evaluation at the Goodland 
Regional Medical Center Emergency Room 
the following day on 24 July 2006.  
Third, the Veteran's subsequent air 
evacuation to the Hays Medical Center 
where she was apparently initially seen 
in the emergency room, and subsequently 
admitted for two days until subsequently 
transferred to the Wichita VAMC on 26 
July 2006.  The reviewing physician must 
have a copy of the governing laws and 
regulations to assist him in applying the 
definitions of the emergent nature of 
medical care and the associated question 
of whether the Veteran was at some point 
sufficiently stabilized sufficient for 
transfer to a VA or other Federal 
facility.  

The doctor should be requested to discuss 
each of the three separate periods of 
treatment provided the Veteran discussed 
above.  Both the doctor and VRO 
adjudication personnel should understand 
that such claims are not necessarily an 
all-or-nothing proposition, and that it 
may be that certain expenses are 
considered to have been provided for 
treatment of a condition considered to be 
emergent in nature, but that at some 
point, if sufficiently stabilized, 
further payment is denied because a 
Veteran is found to have been medically 
stabilized sufficient for transfer to a 
VA or other Federal facility.  The 
medical doctor reviewing all of the 
pertinent medical records and applicable 
laws and regulations must provide a 
narrative which answers the questions 
presented in this appeal.  This narrative 
must be added to the medical expense 
folder.  

5.  After completing the above 
development, the RO adjudication 
personnel must again address the claim on 
appeal.  If any part of the decision is 
not to the Veteran and representative's 
satisfaction, they must be provided a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand, and they must 
be provided with an opportunity to 
respond (and any response included in the 
medical expense folder).  The case should 
then be returned to the Board after 
compliance with appellate procedures.  If 
this appeal is returned to the Board, MRO 
adjudication personnel must ensure that 
the medical expense folder is accompanied 
by the Veteran's VA claims folder if one 
exists; if not, the medical expense 
folder must clearly be annotated to 
explain that there is no VA claims folder 
available, and therefore no existing 
service-connected disabilities.  The 
Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


